DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on June 13, 2022 for application 15/944,254.  Claims 1, 7, 10, and 19 were amended, and claims 1-8 and 10-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on June 13, 2022, and the Examiner responds as provided below.
Regarding the Applicant’s response at page 7 of the Remarks that concerns the objection of claim 7, the amendment to claim 7 cures the deficiency and the objection is withdrawn.
Regarding the Applicant’s response at pages 7-8 of the Remarks that concerns the § 112(b) rejection of independent claims 1, 10, and 19, and thus the associated dependent claims 2-8, 11-18, and 20, the amendments to claims 1, 10, and 19 adequately addresses the issue and the corresponding § 112(b) rejections are withdrawn.
Regarding the Applicant’s response at pages 8-9 of the Remarks that concerns the § 103 rejection of claims 1-2, 4, 6-8, 10-11, 13, 15-18, and 19-20 (and thus independent claims 1, 10, and 19), the Applicant submits “that a person of ordinary skill in the art would not have been motivated to formulate such a combination of references to arrive at the claimed invention. In particular, a skilled artisan would not have been motivated to modify Oberheide with the teachings of Bastide.”  Remarks p. 8.  The arguments filed have been fully considered but the Examiner respectfully submits that they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Applicant specifically argues that Bastide fails to teach or suggest “that its techniques could be used to make the original user itself believe generated content (i.e., fake phishing content) is real, thus causing them to click a link in the generated content.  In fact, there is no teaching or suggestion within Bastide that its machine learning could be applied to anything cybersecurity related whatsoever.”  Remarks p. 8-9 (emphasis retained).    
	The Examiner concedes Applicant’s point that Bastide does not teach “anything cybersecurity related whatsoever.”  However, Bastide teaches the use of machine learning to provide “fake … content” – i.e., questions generated and presented via a fictitious “forum persona” – within a social network of forum users who have no reason to believe that the questions are not being submitted by an actual person.  Given the high level of skill within the computer sciences, one skilled in the art would recognize that Bastide suggests that the technique of Bastide can be employed to mimic a person in other settings, such as phishing campaigns.  As noted by the Applicant, “the machine learning processes of Bastide are used to generate questions in a forum, these questions are used to elicit one or more responses from other users on the forum.”  Remarks p. 8 (emphasis retained).  With respect to rationale to combine under § 103, Bastide teaches a method to elicit a response from a person within a forum, which suggests to one skilled in the art a method to similarly elicit a response from a person within a phishing campaign, again noting the high level of skill within the computer sciences.
	To the extent the Applicant remains unsatisfied with the Examiner’s rationale to combine, the Examiner notes that one of the rationales under KSR is applicable.  As noted in the MPEP, “Examples of rationales that may support a conclusion of obviousness include: … (C) Use of a know technique to improve similar devices (methods, or products) in the same way.”  See MPEP § 2143 (I).   
Under this rationale established by KSR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberheide to arrive at the claimed invention.  To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base system, namely the phishing campaign system of Oberheide, upon which the claimed invention can be seen as an “improvement” through the use of machine learning to generate social network content representative of a fictitious person or entity to mimic a person and elicit a response within a phishing campaign;
2) the prior art contained a “comparable” method, namely the machine learning technique of Bastide, that has been improved in the same way as the claimed invention through the use of machine learning to generate social network content representative of a fictitious person to similarly mimic a person and elicit a response within a forum; and
3) one of ordinary skill in the art could have applied the known improvement technique of applying the machine learning technique of Bastide to the base system of Oberheide, and the results would have been predictable to one of ordinary skill in the art.
	Although the Applicant didn’t specifically raise the issue of nonanalogous art, the Applicant argued, “there is no teaching or suggestion within Bastide that its machine learning could be applied to anything cybersecurity related whatsoever,” which seemingly raises the issue of nonanalogous art.  The Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Additionally, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” See MPEP § 2141.01(a) (citing In re Bigio, 381 F.3d 1320, at 1325, 72 USPQ2d 1209, at 1212).  In this case, to the extent that Bastide is not in the same field of endeavor (i.e., Bastide is not related to computer security), Bastide comprises analogous art because Bastide and the use of machine learning to generate content that mimics a person within a forum is reasonably pertinent to the problem faces by applicant, i.e., how to generate content that mimics a person or entity within a phishing campaign.
	Finally, the Examiner has previously referenced the level of skill in the art.  The Examiner concludes that the skill level is exceedingly high to develop and apply the specifics associated with machine learning, and the “mental leap” – or obviousness – for recognizing that machine learning employed to mimic a person in a forum can also be used to mimic a person in a phishing campaign is relatively small.  Indeed, the “mental leap” requires such a low level of technical expertise that arguably people outside the field of computer science could conceive this additional application of machine learning.
	For the foregoing reasons, Bastide at least suggests a means to generate fictitious content, which one skilled in the art would recognize as being relevant to phishing campaigns that also rely upon fictitious content.  Accordingly, the § 103 rejection of claims 1-2, 4, 6-8, 10-11, 13, 15-18, and 19-20 is maintained.
Regarding the Applicant’s response at pages 9-10 of the Remarks that concerns the § 103 rejection of dependent claims 3, 5, 12, and 14, the Applicant’s arguments for patentability rest upon the patentability of independent claims 1 and 10.  Because independent claims 1 and 10 are not patentable over the prior art of record, claims 3, 5, 12, and 14 are similarly not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1-2, 4, 6-8, 10-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide (US 2017/0126729, “Oberheide”) in view of Bastide et al. (US 2016/0196334, “Bastide”), and further in view of Rajaram et al. (US 2014/0052540 “Rajaram”).
Regarding Claim 1
A computer-implemented (abstract, Fig. 1) method comprising: 
scanning, by one or more processors (¶ [0014]), data that is maintained on one or more social networks associated with a target social entity…1 (Fig. 2, ¶¶ [0096]-[0101], “The targeting data collected can include any data, and not solely web presence data, about the organization and/or individuals [as a target social entity] associated with the organization.,” and “Examples of targeting data collection include scraping [or scanning] organizational websites and/or websites owned by individuals associated with an organization, scraping websites of service providers and/or affiliated partners/collaborators of the organization, retrieving social media data [of a social network] (e.g., an organization's LinkedIn/Facebook pages, LinkedIn/Facebook profiles of employees, the organization, and the like),” i.e., step “S230”); 
analyzing the scanned data …2 (Fig. 2, ¶¶ [0102]-[0103], “S240 includes generating control and configuration campaign parameters,” and “S240 preferably includes generating campaign parameters based on [analyzing the] targeting data collected by S230…”); 
generating custom content based on the analyzed data (Fig. 2, ¶¶ [0107]-[0109], “S240 preferably also includes configuring [or generating] phishing vectors,” “Phishing vectors may include email, instant messaging, social networks,…,” and “S240 may include configuring phishing vectors on a per-individual basis [that comprises custom content];” and/or ¶¶ [0115]-[0117], “Templates generated by S250 may be generic or personalized”), the custom content  comprising …3; 
posting, by the one or more processors (¶ [0014]), a form of the generated custom content to at least one of the one or more social networks associated with the target social entity (Fig. 2, ¶¶ [0113]-[0115], “S250 includes generating campaign templates. S250 functions to generate [a form as a type of the] phishing campaign material (e.g., websites, emails, instant messages, text messages, images, etc.) to be used in phishing attacks according to one or more configuration parameters,” and “Additionally, or alternatively, S250 may incorporate generating phishing websites in any manner,” i.e., the “templates” are post[ed] within “websites” associated with social networks, such as Facebook and LinkedIn as disclosed in ¶ [0097]; and ¶ [0121], “S260 may include sending out phishing text messages and emails that direct users to a phishing website (all generated by S250)”); 
detecting an interaction with the form of the generated custom content by the target social entity (¶ [0122], “In addition to producing a phishing attack as specified by S240/S250, S260 preferably includes collecting response [or interaction] data (e.g., did a user enter text into a password box on a phishing page, did a user click on a phishing website) [that was detect[ed]]. S260 preferably includes collecting response data at a finely-grained level in order to provide detailed data for campaign analysis produced by S270.”); and 
determining a vulnerability rating for the target entity based on the interaction (Fig. 2, ¶¶ [0124]-[0126], “Specifically, based on one or more of the response data, user activity and behavior data, and the like, S270 is able to generate [and determin[e]] comprehensive information and illustrations (e.g., graphs, charts, and the like [that suggest a vulnerability rating]) about the results of the phishing campaign for consideration and possibly, further exploration by an administrator.”), 
the vulnerability rating reflecting a likelihood of exposure of the target social entity to at least one of malware or phishing (Fig. 4B, ¶¶ [0124]-[0126], “For example, S270 may generate analysis on which users are most at risk for phishing attacks, so those users may be given special training.”).
Oberheide doesn’t disclose
	1 …to identify one or more posts;
	2 …using one or more machine learning techniques to identify a topic and a linguistic structure of one or more posts;
	3 … the identified topic and mimicking the linguistic structure of the one or more posts;
Bastide, however, discloses
	2 …using one or more machine learning techniques to identify…a and a linguistic structure of one or more posts (¶ [0053], “Once forum questions [within posts] are identified [with the questions being analogous to a topic as disclosed by Rajaram], the question template generation process 404 may extract the grammar structure [or linguistic structure, noting grammar suggests linguistics] from the identified forum questions to generate a parse tree representation of the question's grammar structure. For example, the question template generation process 404 may employ [and thereby us[e]] an NLP routine, machine learning tool, artificial intelligence, or other linguistics process [involving linguistic structure] to execute a grammar parsing tool, such as a Cocke-Younger-Kasami parser, to parse the forum question into predetermined grammar parts.”);
	3 … the identified topic (¶ [0053], “Once forum questions are identified [that correspond to an identified topic], the question template generation process 404 may extract the grammar structure from the identified forum questions to generate a parse tree representation of the question's grammar structure. For example, the question template generation process 404 may employ an NLP routine, machine learning tool, artificial intelligence, or other linguistics process to execute a grammar parsing tool, such as a Cocke-Younger-Kasami parser, to parse the forum question into predetermined grammar parts”) and mimicking the linguistic structure of the one or more posts (¶ [0055], “For example, the persona generation process 406 may employ an NLP routine, machine learning tool, artificial intelligence, or other linguistics process to execute against predetermined user interaction data or features extracted from at least a first forum persona, and to generate therefrom a persona (e.g., a “Software Engineer Persona”) to be used to submit the “new” question [possessing the corresponding linguistic structure] to a selected forum.”);
Rajaram, however, discloses
	1 …to identify one or more posts (¶ [0005], “A user's comments and page likes in a social networking system are used to infer [and thus identify] topics in which the user [as a target entity] is interested. Topics may also be automatically extracted from users' posts, and the extracted topics may be generalized using a category tree to identify additional topics for the user;” and ¶ [0025], “The topic inference module 120 may also identify pages that may be associated with a topic object 118 based on comments and posts by users of the social networking system 100 associated with the pages.”);
	a …a topic… (¶ [0025], “Machine learning algorithms may be used in generating these inferences based on the information received about users of the social networking system 100,” “The topic inference module 120 may also identify pages that may be associated with a topic object 118 based on comments and posts by users of the social networking system 100 associated with the pages,” and “As a result, the user may be inferred to have interests in the topics of ‘Starbucks Coffee’ and ‘HGTV,’ which may then be used by an advertiser for targeting ads about a new espresso coffee machine to the user. Machine learning algorithms may be used in generating these inferences based on the information received about users of the social networking system 100.” see also Bastide ¶ [0053] where a “question” can comprise a topic);
	Regarding the combination of Oberheide and Bastide, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phishing campaign system of Oberheide to have included machine learning feature of Bastide.  One of ordinary skill in the art would have been motivated to incorporate machine learning feature of Bastide because Oberheide discusses the development of phishing campaign material based upon previous data and campaigns and without human intervention, see Oberheide ¶¶ [0117]-[0119], and Bastide furthers the teaching of Oberheide by beneficially increasing the “sophistication” of phishing campaigns through the use of machine learning that creates personas to mimic the traits of a person who would be expected to post a question within a forum, see Bastide ¶¶ [0044]-[0045], which is directly related to creating believable phishing messages.
	Regarding the combination of Oberheide-Bastide and Rajaram, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phishing campaign system of Oberheide-Bastide to have included topics posting feature of Rajaram. One of ordinary skill in the art would have been motivated to incorporate the topics posting feature because Rajaram teaches a system that “provide[s] efficient mechanisms of inferring interests based on extracted topics” that thereby enables users within a social networking system to be “targeted” for advertising, or with respect to the system of Oberheide-Bastide, a phishing campaign system.  See Rajaram ¶ [0004].  
Regarding Claim 2
Oberheide in view of Bastide, and further in view of Rajaram (“Oberheide-Bastide-Rajaram”) discloses the method of claim 1, and Oberheide further discloses 
wherein scanning, by one or more processors (¶ [0014]), data that is maintained on one or more social networks (Fig. 2, ¶¶ [0096]-[0101]) comprises identifying, by one or more processors (¶ [0014]), data that is associated with one or more social entities (¶ [0097], “Examples of targeting data collection include scraping organizational websites and/or websites owned by individuals associated with an organization, scraping websites of service providers and/or affiliated partners/collaborators of the organization, retrieving social media data (e.g., an organization's LinkedIn/Facebook pages, LinkedIn/Facebook profiles of employees [as one or more social entities], the organization, and the like).”).
Regarding Claim 4
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Oberheide further discloses
wherein analyzing, by the one or more processors,…1 , the scanned data (Fig. 2, ¶¶ [0102]-[0103]) comprises, analyzing the scanned data using one or more models (¶ [0103], “S240 preferably includes generating campaign parameters based on targeting data collected by S230, but S240 may additionally or alternatively include generating campaign parameters based on any suitable information (e.g., parameters supplied by a phishing campaign administrator),” with the “addition[ of] campaign parameters” creating an one [] more model).  
Bastide further discloses
	1 …, using one or more machine learning techniques (¶¶ [0053]-[0055]),…
	Regarding the combination of Oberheide and Bastide, the rationale to combine is the same as provided for claim 1 based upon the overlapping subject matter between claims 1 and 4.
Regarding Claim 6
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Oberheide further discloses 
wherein detecting the interaction (¶ [0122]) comprises: 
detecting, by one or more processors (¶ [0014]), a selection of the form of the generated custom content by the target social entity (¶ [0107], “Configuring phishing vectors may include configuring vectors to operate individually (e.g., a text message and/or an email [as a form of the generated custom content] both link [as a selection] to a phishing site ) or may include configuring vectors to work in concert (e.g., a text message directs a user to read an email, which contains a link [as a selection] to a phishing site),” and ¶ [0122], i.e., the detect[ion] of the selection to perform the phishing campaign.).  
Regarding Claim 7
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Oberheide further discloses
wherein posting, by the one or more processors (¶ [0014]), the form of the generated custom content associated with the target social entity to one or more of the target social entity's social networks (Fig. 2, ¶¶ [0113]-[0115]) comprises: 
posting a URL to one or more of the target social entity's social networks (¶ [0107], “Configuring phishing vectors may include configuring vectors to operate individually (e.g., a text message and/or an email both link to a phishing site) or may include configuring vectors to work in concert (e.g., a text message directs a user to read an email, which contains a link [with a URL] to a phishing site [that is within the target social entity’s social network[], as a URL to a site that is unfamiliar to the person will be ineffective])”), 
detecting, by one or more processors (¶ [0014]), a selection of the URL by the target social entity (¶ [0122], “In addition to producing a phishing attack as specified by S240/S250, S260 preferably includes collecting response data (e.g., did a user enter text into a password box on a phishing page, did a user click on a phishing website)”), and 
directing the target social entity to a particular location (¶ [0122], i.e., the “user click[ing] on a phishing website” direct[s] the target social entity to a particular location).  
Regarding Claim 8
Oberheide-Bastide-Rajaram discloses the method of claim 7, and Oberheide further discloses
further comprising: generating, by the one or more processors (¶ [0014]), a notification based on the detection of the selection of the generated URL by the one or more social entities (¶ [0125], “S270 preferably includes providing [and thereby generating] a real-time campaign analysis interface (e.g., phishing assessment interface) [for notification] that tracks activities of users being assessed and how users respond to a phishing campaign. This interface could take the appearance of an interface that shows all users currently interacting with the phishing campaign with some indication of their status (e.g., ‘seen campaign’, ‘clicked on phishing link’…” that thus serves as a notification that has been generat[ed] due to the detection of the selection by one or more social entities).  
Regarding Independent Claims 10 and 19
With respect to independent claims 10 and 19, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 10 and 19 (noting claim 10 is broader than claim 1 because claim 10 doesn’t recite “identify a topic” and only the “linguistic structure” need be identified). Therefore, claims 10 and 19 are rejected, for similar reasons, under the grounds set forth for claim 1. 
Regarding Dependent Claims 11 and 20
With respect to claims 11 and 20, a corresponding reasoning as given earlier for claim 2 applies, mutatis mutandis, to the subject matter of claims 11 and 20. Therefore, claims 11 and 20 are rejected, for similar reasons, under the grounds set forth for claim 2. 
Regarding Dependent Claims 13 and 15-17
With respect to claims 13 and 15-17, a corresponding reasoning as given earlier for claims 4 and 6-8 applies, mutatis mutandis, to the subject matter of claims 13 and 15-17. Therefore, claims 13 and 15-17 are rejected, for similar reasons, under the grounds set forth for claims 4 and 6-8.
Regarding Dependent Claim 18
With respect to claim 18, a corresponding reasoning as given earlier for claim 1, and thus claim 10, applies, mutatis mutandis, to the subject matter of claim 18. Therefore, claim 18 is rejected, for similar reasons, under the grounds set forth for claim 1.  The Examiner notes that the claim limitations of claim 18 appear in claim 10, and it appears claim 18 should be cancelled as was done for claim 9, which essentially matched claim 18 in scope.
B.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide in view of Bastide and Rajaram, and further in view of Xu (US 2018/0191849, “Xu”).
Regarding Claim 3
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Turpin further discloses
1…, 
the scanned data (Fig. 2, ¶¶ [0096]-[0101]) comprises, …2.
Bastide further discloses
	1 wherein analyzing, by the one or more processors, using one or more machine learning techniques (¶¶ [0053]-[0055]),
Oberheide-Bastide-Rajaram doesn’t disclose
	2 analyzing the scanned data using long short-term memory neural networks algorithms.
Xu, however, discloses
	2 analyzing the scanned data (of Oberheide Fig. 2, ¶¶ [0096]-[0101]) using long short-term memory neural networks algorithms (Fig. 4, ¶¶ [0052]-[0053], “FIG . 4 illustrates a system to analyze time sequences to determine Internet activities of a user according to one embodiment of the invention,” which relates to targeting advertising based upon social network activities, and ¶¶ [0068]-[0070], “Referring to FIG. 4, the neural network 420 may include a plurality of long short-term memory (LSTM) layers.”).
Regarding the combination of Oberheide-Bastide-Rajaram and Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberheide-Bastide-Rajaram to arrive at the claimed invention. KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices [or methods] in the same way.” See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base method, namely the machine learning method of Bastide (see ¶¶ [0053]-[0055]), upon which the claimed invention can be seen as an “improvement” through the use of long short-term memory (LSTM) neural network algorithms that also classifies Internet activity;
2) the prior art contained a “comparable” method, namely the LSTM technique of Xu, that has been improved in the same way as the claimed invention through the LSTM computational method; and
3) one of ordinary skill in the art could have applied the known improvement technique 
of applying the LSTM computational method to the base method, or the computational method of Bastide, and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 12
With respect to claim 12, a corresponding reasoning as given earlier for claim 3 applies, mutatis mutandis, to the subject matter of claim 12. Therefore, claim 12 is rejected, for similar reasons, under the grounds set forth for claim 3. 
C.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide in view of Bastide and Rajaram, and further in view of Kuo et al. (US 2018/0060326, “Kuo”)
Regarding Claim 5
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Oberheide further discloses 
wherein analyzing the scanned data (¶¶ [0102]-[0103]) …1 comprises analyzing scanned data…2.
Bastide further discloses
	1 …using one or more machine learning techniques… (¶¶ [0053]-[0055])
Oberheide-Bastide-Rajaram doesn’t disclose
2 … in one or more different languages.
Kuo, however, discloses
	2…in one or more different languages (¶ [0062], “Continuing with the prior example, the language used in the query "drone fishing michael” may be detected as being English,” i.e., the suggestion that “English” be detected makes it obvious to one skilled in the art that different languages be associated with the scanned data).
Regarding the combination of Oberheide and Bastide, the rationale to combine is the same as provided for claim 1 based upon the overlapping subject matter between claims 1 and 5.
Regarding the combination of Oberheide-Bastide-Rajaram and Kuo, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phishing campaign system of Oberheide-Bastide-Rajaram to have included the language feature of Kuo.  One of ordinary skill in the art would have been motivated to incorporate the language feature of Kuo because Kuo recognizes different languages exist aside from English, see Kuo at ¶ [0062], and because social networks and the Internet exist throughout the world, it would be obvious to a person having ordinary skill in the art to analyze data in different languages. 
Regarding Claim 14
With respect to claim 14, a corresponding reasoning as given earlier for claim 5 applies, mutatis mutandis, to the subject matter of claim 14. Therefore, claim 14 is rejected, for similar reasons, under the grounds set forth for claim 5. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491